Exhibit 10.1
 
 


AMERI HOLDINGS, INC.
2015 EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AGREEMENT


NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Unless otherwise defined herein, the terms defined in the 2015 Equity Incentive
Award Plan (the "Plan") will have the same defined meanings in this Notice of
Grant of Restricted Stock Units (the "Notice of Grant") and Terms and Conditions
of Restricted Stock Units, attached hereto as Exhibit A (together, the
"Agreement").
Participant:
Participant has been granted an Award of Restricted Stock Units, subject to the
terms and conditions of the Plan and this Agreement, as follows:
Date of Grant
Vesting Commencement Date
Number of Restricted Stock Units
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
The Restricted Stock Units subject to the Award will vest _______________,
subject to Participant continuing to be a Service Provider through such date, as
determined by the Compensation Committee. As used herein, "Service Provider"
means any Employee, Consultant or any member of the Board.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant's right to acquire any Shares hereunder will immediately
terminate.
Settlement Date:


Once vested, Shares shall be issued within ten (10) Business Days upon
satisfaction of all conditions under the Agreement.


By Participant's signature and the signature of the Company's representative
below, Participant and the Company agree that this Award is granted under and
governed by the terms and conditions of the Plan and this Agreement. 
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan and
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated above.
 
 
PARTICIPANT
AMERI HOLDINGS, INC.
             
Name:
         
Title:

 

 

--------------------------------------------------------------------------------


 
 
 
EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
1.            Grant.  The Company hereby grants to the Participant named in the
Notice of Grant (the "Participant") under the Plan the number of Restricted
Stock Units indicated in the Notice of Grant, subject to all of the terms and
conditions in this Agreement and the Plan, which are incorporated herein by
reference.  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
2.            Company's Obligation to Pay.  Each Restricted Stock Unit
represents the right to receive a Share on the Settlement Date (to the extent
vested).  Unless and until the Restricted Stock Units will have vested in the
manner set forth in the Notice of Grant and Article 12 of the Plan, Participant
will have no right to payment of any such Restricted Stock Units.  Any
Restricted Stock Units that vest in accordance with this Agreement will be paid
to Participant (or in the event of Participant's death, to his or her properly
designated beneficiary or estate) in whole Shares, subject to Participant
satisfying any applicable tax withholding obligations as set forth in this
Agreement.
3.            Vesting Schedule.  Except as provided in Sections 4 hereof and
Section 9.13 and Article 12 of the Plan, and subject to Section 5 hereof, the
Restricted Stock Units awarded by this Agreement will vest in accordance with
the vesting provisions set forth in the Notice of Grant.  Restricted Stock
Units scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.
4.            Committee Discretion.  The Committee, in its discretion, may as
set forth in Section 3.2 of the Plan accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Committee.
5.            Forfeiture upon Termination of Status as a Service Provider. 
Notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units that have not vested as of the time of Participant's
termination as a Service Provider for any or no reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company and Participant's right to acquire any Shares hereunder will immediately
terminate.
6.            Death of Participant.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant's designated beneficiary, provided such beneficiary has been
designated prior to Participant's death in a form acceptable to the Committee
or, if no such beneficiary has been designated or survives Participant, the
administrator or executor of Participant's estate.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
 
- 2 -

--------------------------------------------------------------------------------

 

 




7.            Withholding of Taxes.  When Shares are issued on the Settlement
Date as payment for vested Restricted Stock Units, the Company (or the employing
Subsidiary) will withhold a portion of the Shares that have an aggregate market
value sufficient to pay the minimum federal, state and local income, employment
and any other applicable taxes required to be withheld by the Company (or the
employing Subsidiary) with respect to the Shares,  if any, unless the Company,
in its sole discretion, requires the Participant to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations.  The number of Shares withheld pursuant to the
prior sentence will be rounded up to the nearest whole Share, with no refund
provided for any value of the Shares withheld in excess of the tax obligation as
a result of such rounding, all pursuant to such procedures as the Committee may
specify from time to time.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until all income, employment and other taxes which the Company
determines must be withheld or collected with respect to such Shares have been
withheld.  In addition and to the maximum extent permitted by law, the Company
(or the employing Subsidiary) has the right to retain without notice from salary
or other amounts payable to the Participant, cash having a sufficient value to
satisfy any tax withholding obligations that the Company determines cannot be
satisfied through the withholding of otherwise deliverable Shares.  All income
and other taxes related to the Restricted Stock Units and any Shares delivered
in payment thereof are the sole responsibility of the Participant.
8.            Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in book
entry form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account).  For purposes of clarification,
prior to such issuance, recordation and delivery, Participant will not have the
right to inspect the books of the Company, to institute suit on its behalf or to
receive any dividends; but Participant will be entitled to receive Dividend
Equivalents at the same time and the same rate as dividends are paid on Shares. 
After such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company including, without limitation, with
respect to voting such Shares, receiving dividends and distributions on such
Shares, inspecting the books of the Company and to instituting suit on its
behalf.
 
- 3 -

--------------------------------------------------------------------------------



 

 




9.            No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT'S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT'S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
10.            Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of its
Secretary, at 100 Menlo Park Drive, Edison, NJ 08837, or at such other address
as the Company may hereafter designate in writing.
11.            Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
12.            Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
- 4 -

--------------------------------------------------------------------------------



 

 




13.            Restrictions on Sale of Securities.  The Shares issued as payment
for vested Restricted Stock Units under this Agreement have not been registered
under state or federal securities laws.  No shares of common stock granted under
this Agreement may be offered or sold, pledged, or otherwise distributed, and no
shares of common stock may be transferred on the books of the Company, except in
a transaction (i) that, in the opinion of the Company's counsel, is satisfactory
to the Company, would result in no violation of securities laws and (ii) that
would comply with the transfer restriction provisions contained or referenced in
this Agreement.  The Company shall not be under any obligation to register the
Shares, although the Company may in its sole discretion register the Shares at
such time as the Company shall determine.  If the Company chooses to comply with
an exemption from registration, the Shares may, at the direction of the
Committee, bear an appropriate restrictive legend restricting the transfer or
pledge of the Shares, and the Compensation Committee may also give appropriate
stop transfer instructions with respect to the Shares to the Company's transfer
agent.  You understand and acknowledge that, under existing law, unless at the
time of the issuance of the Shares to you as payment for vested Restricted Stock
Units, a registration statement under the U.S. Securities Act of 1933 (the
"Securities Act") is in effect as to the Shares (i) any Shares received by you
on the Settlement Date may be required to be held indefinitely unless the Shares
are subsequently registered under the Securities Act or an exemption from such
registration is available; (ii) any sales of the Shares made in reliance upon
Rule 144 promulgated under the Securities Act ("Rule 144") may be made only in
accordance with the terms and conditions of that rule (which, under certain
circumstances, restricts the number of shares which may be sold and the manner
in which shares may be sold); (iii) in the case of securities to which Rule 144
is not applicable, some other exemption will be required; (iv) certificates for
Shares to be issued to you hereunder shall bear a legend to the effect that the
Shares has not been registered under the Securities Act and that the Shares may
not be sold, hypothecated or otherwise transferred in the absence of an
effective registration statement under the Securities Act relating thereto or an
opinion of counsel satisfactory to the Company that such registration is not
required; (v) the Company may place an appropriate "stop transfer" order with
its transfer agent with respect to the Shares; and (vi) the Company has
undertaken no obligation to register the Shares or to include the Shares in any
registration statement which may be filed by it subsequent to the issuance of
the Shares to you.  In addition, you understand and acknowledge that the Company
has no obligation to you to furnish information necessary to enable you to make
sales under Rule 144.
 
- 5 -

--------------------------------------------------------------------------------

 

 






14.            Additional Conditions to Issuance of Stock.  The Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to fulfillment of all the following conditions:  (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any U.S. state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Committee may establish from time to time for reasons of
administrative convenience.
15.            Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
16.            Committee Authority.  The Committee will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
17.            Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant's consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
18.            Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
19.            Agreement Severable.  In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement will continue in full force and
effect.
 
- 6 -

--------------------------------------------------------------------------------

 
 

 


20            Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company. 
However, an amendment to avoid the imposition of an excise tax under Section
409A may be made without Participant consent.
21.            Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock Units under the Plan, and has received, read and understood
a description of the Plan.  Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
22.            Governing Law.  This Agreement shall be governed by the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of Kent County, Delaware, or the
federal courts for the United States for Delaware, and no other courts, where
this Award of Restricted Stock Units is made and/or to be performed. 
Participant waives any and all objections and defenses to bringing any such
action before a Delaware court including those relating to lack of personal
jurisdiction, improper venue or forum non conveniens.
23.            Clawback.  The Restricted Stock Units are subject to any clawback
policies of the Committee from time to time in effect.
24.            Sole Agreement.  The Agreement is the entire agreement between
the parties, and any and all prior oral and written representations are merged
in this Agreement.
25.            Right to Future Awards.  A Participant's eligibility for an award
with respect to one year shall not be deemed to create or confer on the
Participant any right to a grant in any other year, or any benefit or payment in
any similar plan or program that may be established by the Company, in respect
of any other year.
26.            Nature of Payments.  Restricted Stock Units shall not be taken
into account in computing the compensation of the Participant for purposes of
determining any benefit under (i) any pension, retirement or profit sharing plan
of the Company, or (ii) any bonus, life insurance or other employee benefit plan
of the Company or (iii) any agreement between the Company and the Participant,
except as such plan or agreement shall expressly provide.
27.            Counterparts.  The Notice of Grant may be executed in
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.
 
- 7 -

--------------------------------------------------------------------------------



 

 




28.            Remedies.  In the event of a breach by any party to this
Agreement of its obligations under this Agreement, any party injured by such
breach, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement.  The parties agree that the provisions of this
Agreement shall be specifically enforceable, it being agreed by the parties that
the remedy at law, including monetary damages, for breach of any such provision
will be inadequate compensation for any loss and that any defense in any action
for specific performance that a remedy at law would be adequate is hereby
waived.
29.            Discretionary Nature of Plan.  The Plan is discretionary and may
be amended, cancelled, or terminated by the Company at any time in its
discretion.
30.            ERISA.  This Award is not intended to be an "employee pension
benefit plan" within the meaning of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA") and therefore it not subject to the requirements
of such statute on the regulations promulgated thereunder.
31.            Cancellation of Units.  The Company may, with the Participant's
written consent, cancel any Restricted Stock Units awarded to the Participant
under this Award.  In the event of such cancellation, all of the Participant's
rights as a former holder of such Restricted Stock Units with respect to such
cancelled Restricted Stock Units shall terminate.
32.            No Liability of the Company.  The Company shall not be liable for
the Participant or any other person with respect to any tax consequence expected
but not realized by the Participant or other person due to the receipt, vesting
or settlement of the Restricted Stock Units.
 
 
 
- 8 -

--------------------------------------------------------------------------------